COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00014-CV


TIMOTHY LIVINGSTON AND LORI                                        APPELLANTS
LIVINGSTON

                                        V.

U.S. BANK NATIONAL                                                    APPELLEE
ASSOCIATION

                                    ------------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                    TRIAL COURT NO. CV14-05-319

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 25, 2018, and February 8, 2018, we notified appellants in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $205 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellants have not paid the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: March 1, 2018




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2